DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-4, 6-11, 13, and 14 were amended. Claims 1-20 are pending. 
Applicant’s amendment overcomes previous grounds of rejection under 35 USC 103; however, upon further consideration, new grounds of rejection under 35 USC 103 are presented herein. 

Response to Arguments
Applicant’s arguments filed 10/05/2021 have been fully considered, but are not persuasive.

Applicant’s arguments, see especially pages 13-14,  related to the independent claims are moot in view of the new grounds of rejection. In particular, Hwang (see PTO-892) is newly-cited in the rejection. 

Applicant’s arguments, see especially page 14,  related to claims 3, 6, 7, and 10 are similarly moot.

Applicant’s arguments, see especially page 14, that Burke fails to teach or suggest “wherein the social actions include an idle class, a busy class and an active class”. Examiner respectfully disagrees. Examiner notes first that Sharon was mapped to this claim language in both the previous and current rejections. Sharon—not Burke—is relied upon to teach “and instructions to predict social data of a user by using the model parameters and the neural network, wherein the social data represents a class of social actions of the user performed on the social network”. However, this does not preclude Burke from teaching “wherein the social actions include an idle class, a busy class and an active class” as a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claims 1-2, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Sharon” (US 2015/0046841 A1) in view of “Burke” (Using Facebook after Losing a Job: Differential Benefits of Strong and Weak Ties, previously cited), further in view of “Stathacopoulos” (US 2016/0255163 A1), and further in view of “Hwang” (Fixed-Point Feedforward Deep Neural Network Design Using Weights +1, 0, and -1).

Claim 1. 
Regarding claim 1, Sharon teaches
A device for performing social prediction in a social network, comprising: ([0048, 0053] indicates that the system/method may predict a user action in the context of social networking. [0043] describes some of the actions which may be performed on a social network.)
a processor; a memory; and instructions stored in the memory and executable by the processor, comprising: ([0058-0065] describe various embodiments of the system which include a processor, memory, and instructions stored in the memory which are executable by the processor.)
…a tie strength of the connections of user pairs; ([0047] indicates that the system may consider an affinity of various social graph entities for each other, including a relationship between users. )
…to generate a neural network; instructions to train the neural network to obtain model parameters;  ([0029] indicates that the system may comprise a neural network. [0005, 0029-0030, 0049] indicate that the system may be trained to determine coefficients (i.e., model parameters). Moreover, training a neural network means determining weight values for the connections in the network.)
and instructions to predict social data of a user by using the model parameters and the neural network, wherein the social data represents a class of social actions of the user performed on the social network ([0048, 0053] indicates that the system/method may predict a user action in the context of social networking. [0043] describes some of the actions which may be performed on a social network. [0029] indicates that the system may comprise a neural network.)

instructions to set a threshold for classifying the tie strength of the connections of user pairs, wherein the threshold is based on a contact frequency between the user pairs within a predetermined period of time;
…instructions to set a first model for the weak ties and set a second model for the strong ties
…wherein the weak ties and the strong ties have a same weighting factor used in the neural network.
However, Burke—directed to analogous art—teaches 
…instructions to classify connections of user pairs within the social network into weak ties and strong ties according to a tie strength of the connections of user pairs; [Burke p. 1423, Right Column, Second Full Paragraph – “tie strength was converted to a binary variable (strong versus weak) for each friend [the user pairs], with an estimate of 5 (out of the 7-point scale) as the strong-tie cutoff (inclusive).”]
instructions to set a threshold for classifying the tie strength of the connections of user pairs, [Burke p. 1423, Right Column, Second Full Paragraph – “tie strength was converted to a binary variable (strong versus weak) for each friend [the user pairs], with an estimate of 5 (out of the 7-point scale) as the strong-tie cutoff (inclusive).”]
…instructions to set a first model for the weak ties and set a second model for the strong ties to generate a [model];  [Burke p. 1424 – DCW is the first model for the weak ties, DCS is the second model for the strong ties, and Y is a model (predicting stress, support, etc.).]
instructions to train [a model] to obtain model parameters; [Burke p. 1424 – a model must be trained to obtain model parameters β0-6].
and instructions to predict [not necessarily a class of social actions] data of a user by using the model parameters and [a model] [Burke p. 1424-1426 – gives instructions on how to predict social data (such as stress) by using the model parameters and a model]
…wherein the weak ties and the strong ties have a same weighting factor (Burke, page 1426, table 4 shows an example in which the strong and weak ties both have a weight Beta of 0.04.)

Sharon and Burke do not appear to explicitly teach, but Stathacopoulos—directed to analogous art—teaches
wherein the threshold is based on a contact frequency between the user pairs within a predetermined period of time; ([0045-0047] describe determining a closeness metric based on a frequency of communication over a period of time. This metric is compared to a threshold to determine whether or not the contacts are “close friends” (i.e., strong ties). [0041] indicates that the time period may be predetermined. )
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Sharon and Burke to use contact frequency to determine strong or weak ties as taught by Stathacopoulos because contact communication frequency may indicate whether a contact is a close friend (i.e., strong tie) as described at [0099-0100] of Stathacopoulos.
The combination of Sharon, Burke, and Stathacopoulos does not appear to explicitly teach 
a same weighting factor used in the neural network.
However, Hwang—directed to analogous art—teaches
a same weighting factor used in the neural network. (Hwang, Abstract and Introduction describes a deep neural network in which the weights are quantized to be -1, 0, or +1. Sections II and III provide details as to how a network is trained, quantized, and then retrained. In the combination described above, the strong and weak tie models taught by Burke would be used as inputs to a neural network taught by Sharon. Inputs to a neural network have weights connecting them to the nodes of the first inner layer. If the quantization technique taught by Hwang were applied to these weights, they would 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Sharon, Burke and Stathacopoulos by Hwang as described above because quantization reduces the hardware complexity with negligible performance loss compared to floating-point counterparts (when applying the technique taught by Hwang) as described by Hwang in the Abstract.

Claim 2. 
The rejection of claim 1 is incorporated herein. Sharon does not appear to explicitly teach, but Burke teaches
instructions to determine a connection as a weak tie when the tie strength of the connection is under the threshold; and instructions to determine the connection as a strong tie when the tie strength of the connection is above the threshold. [Burke p. 1423, Right Column, Second Full Paragraph – “tie strength was converted to a binary variable (strong versus weak) for each friend [the user pairs], with an estimate of 5 (out of the 7-point scale) as the strong-tie cutoff (inclusive).”]
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
Moreover, Stathacopoulos teaches
instructions to determine a connection as a weak tie when the tie strength of the connection is under the threshold; and instructions to determine the connection as a strong tie when the tie strength of the connection is above the threshold. ([0045-0047] describe determining a closeness metric based on a frequency of communication over a period of time. This metric is compared to a threshold to determine whether or not the contacts are “close friends” (i.e., strong ties). [0041] indicates that the time period may be predetermined. A determination that the contacts are not “close friends” is understood to be a determination of a weak tie.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

Claim 9. 
Claim 9 recites substantively the same limitations as claim 1, with the additional recitation, taught by Sharon, of:
obtaining input data of the social network, and training the neural network by use of the input data to obtain model parameters; ([0029-0030] describes logging (i.e., obtaining) social network data and using this data to train a machine learning model, which may include a neural network. The training includes determining coefficients and, in the case that the neural network is trained, determining weights of the neural network.)

Claim 13. 
Regarding claim 13, the rejection of claim 1 is incorporated herein. Claim 13 recites substantively the same limitations as claim 1, with the additional recitation (taught by Sharon) of:
A non-transitory computer readable medium storing instructions executable by a processor, wherein the instructions are to cause the processor to: ([0065] indicates that a storage medium may be non-transitory.)

	Claims 3, 6, 7, 10, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharon, Burke, Stathacopoulos, and Hwang further in view of “Prieditis” (US 2014/0279785).

Claim 3. 
The rejection of claim 1 is incorporated herein. Furthermore, Sharon teaches
instructions to set up a probability distribution of social prediction features, wherein the social prediction features are selected from a group comprising the social actions and social ties; ([0048] indicates that the system may compute a probability that a user will perform an action. The probabilities of the actions determine a probability distribution.)
…neural network … ([0029] indicates that the system may comprise a neural network.)
Sharon does not appear to explicitly teach 
instructions to set up first functions, and provide first model parameters for the first functions to obtain a weak tie influence result, wherein the first functions are properties of the social prediction features related to the weak ties; 
instructions to set up second functions, and provide second model parameters for the second functions to obtain a strong tie influence result, wherein the second functions are properties of the social prediction features related to the strong ties;
instructions to calculate the probability distribution of social prediction features according to a probability density function, wherein a mean of the probability density function is determined according to the weak tie influence result and the weighting factor for the weak ties, and according to the strong tie influence result and the weighting factor for the strong ties.
 However, Burke—directed to analogous art—teaches
wherein the instructions to set the first model for the weak ties and set the second model for the strong ties to generate [a model] comprise: … wherein the social prediction features are selected from a group comprising social actions and social ties; [Burke p. 1423 (the tie strength ratings are the social prediction features comprising social ties), Burke p. 1422, Table I (the directed communications, Passive viewing, and Broadcasting are the social action features)]
instructions to set up first functions, and provide first model parameters for the first functions to obtain a weak tie influence result, wherein the first functions are properties of the social prediction features related to the weak ties; [Burke p. 1424 – DCW is the first function for weak ties, β2*DCW is the weak tie influence result, and the properties are the directed communications]
instructions to set up second functions, and provide second model parameters for the second functions to obtain a strong tie influence result, wherein the second functions are properties of the social prediction features related to the strong ties; [Burke p. 1424 - DCS is model for strong ties, β1 *DCS is the strong tie influence result, and the properties are the directed communications]
…according to the weak tie influence result and a weighting factor for the weak ties, and according to the strong tie influence result and a weighting factor for the strong ties [Burke p. 1424 teaches statistical analysis and predictive models according to features included weak tie influence result and strong tie influence result, where β1 and β2 provide weighting factors.]
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
The combination of Sharon, Burke, Stathacopoulos and Hwang does not teach, but Prieditis—in the same field of endeavor— teaches:
instructions to set up a probability distribution of social prediction features, [Prieditis ¶ 34, 44, 47 – basing model on probability distribution of social prediction features]
instructions to calculate the probability distribution of social prediction features according to a probability density function, [Prieditis ¶ 34, 44, 47 – calculating a multivariate normal probability distribution, which is a distribution based on a density function for a normal distribution] 
wherein a mean of the probability density function is determined ... [Prieditis ¶ 39, 42, 44, 47 – discussing determination of a mean for a probability density function]
It would have been obvious to a person of skill in the art to modify the device taught by Sharon and Burke to further set up and calculate a probability distribution of social prediction features, as taught 

Claim 6. 
Regarding claim 6, the rejection of claim 3 is incorporated herein. Furthermore, Sharon teaches
wherein the social prediction features comprise the social actions and ([0048] indicates that the system may compute a probability that a user will perform an action. [0029] indicates that training may be based on input data and on calculated features (e.g., recent actions performed by the user, a geo-location associated with the user, age, affinities, number of friends of the user, the number of times a particular application is run in the foreground).)
…neural network … ([0029] indicates that the system may comprise a neural network.)
 Sharon does not appear to explicitly teach, but Burke teaches
social ties instructions to set the first model for the weak ties and set the second model for the strong ties to generate [a model] comprise: [Burke p. 1423 (the tie strength ratings are the social prediction features comprising social ties), Burke p. 1422, Table I (the directed communications, Passive viewing, and Broadcasting are the social action features)]
instructions to capture first action functions, wherein the first action functions are properties of the social actions related to the weak ties, and provide first action model parameters for the first action functions to obtain the weak tie influence result; [Burke p. 1424 – DCW and JxDCW are first action functions because they represent properties of social actions (directed communications and job loss communications) for weak ties, β values are the model parameters, and β2*DCW + β6*JxDCW is the weak tie influence result]
instructions to capture second action functions, wherein the second action functions are properties of the social actions related to the strong ties, and provide second action model parameters for the second action functions to obtain the strong tie influence result; [Burke p. 1424 – DCS and JxDCS are second actions function because they represent properties of social actions (directed communications and job loss communications) for strong ties, β values are the model parameters, and β1*DCS+ β5*JxDCS is the strong tie influence result]
… according to the weak tie influence result and the weighting factor for the weak ties, and according to the strong tie influence result and the weighting factor for the strong ties. [Burke p. 1424 teaches statistical analysis and predictive models according to features included weak tie influence result and strong tie influence result, where, e.g., β1 and β2 provide weighting factors.]
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
Sharon, Burke, Stathacopoulos and Hwang do not appear to explicitly teach, but Prieditis teaches
and instructions to calculate the probability distribution of the social actions according to the probability density function, [Prieditis ¶ 34, 44, 47 – calculating a multivariate normal probability distribution of social relationships, which is a distribution based on a density function for a normal distribution; Burke p. 1424 – building a model based on social actions in addition to social relationships]
wherein the mean of the probability density function is determined [Prieditis ¶ 39, 42, 44, 47 – discussing determination of a mean for a probability density function] 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 3.

Claim 7. 
Regarding claim 7, the rejection of claim 3 is incorporated herein. Furthermore, Sharon teaches
wherein the social prediction features comprise the social actions([0048] indicates that the system may compute a probability that a user will perform an action. [0029] indicates that training may be based on input data and on calculated features (e.g., recent actions performed by the user, a geo-location associated with the user, age, affinities, number of friends of the user, the number of times a particular application is run in the foreground).)
…neural network … ([0029] indicates that the system may comprise a neural network.)
 Sharon does not appear to explicitly teach, but Burke teaches
and social ties and wherein the instructions to set the first model for the weak ties and set the second model for the strong ties to generate [a model] comprise: [Burke p. 1423 (the tie strength ratings are the social prediction features comprising social ties), Burke p. 1422, Table I (the directed communications, Passive viewing, and Broadcasting are the social action features)]
instructions to capture first tie functions, wherein the first tie functions are properties of the social ties related to the weak ties, and provide first tie model parameters for the first tie functions to obtain the weak tie influence result; [Burke p. 1423-1424 – the first tie functions are, e.g., Facebook friends selected by participants, the “How close do you feel to [tie name]”, messages sent, passage consumption, and other components used to train the tie strength model on p. 1423 Right Column. The first tie model parameters are the parameters obtained for the “multilevel linear regression” tie strength model, and the weak tie influence result is the tie strength rating.]
instructions to capture second tie functions, wherein the second tie functions are properties of the social ties related to the strong ties, and provide second tie model parameters for the second tie functions to obtain the strong tie influence result; [Burke p. 1423-1424 – the second tie functions are, e.g., Facebook friends selected by participants, the “How close do you feel to [tie name]”, messages sent, passage consumption, and other components used to train the tie strength model on p. 1423 Right Column. The second tie model parameters are the parameters obtained for the “multilevel linear regression” tie strength model, and the strong tie influence result is the tie strength rating.]
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
Sharon, Burke, Stathacopoulos and Hwang do not appear to explicitly teach, but Prieditis—directed to analogous art—teaches 
and instructions to calculate the probability distribution of the social ties according to the probability density function, [Prieditis ¶ 34, 44, 47 – calculating a multivariate normal probability distribution of social ties, which is a distribution based on a density function for a normal distribution] 
wherein the mean of the probability density function is determined [Prieditis ¶ 39, 42, 44, 47 – discussing determination of a mean for a probability density function] 
according to the weak tie influence result and the weighting factor for the weak ties, and according to the strong tie influence result and the weighting factor for the strong ties. [Burke p. 1423-1424 teaches statistical analysis and predictive models according to features included weak tie influence result and strong tie influence result, where the weighting factors are the model parameters for the ties strength model.]
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 3.

Claim 10. 
	Claim 10 recites substantively the same limitations as claim 3. It is rejected for the same reasons in view of the rejection of claim 9.

Claim 14. 
	Claim 14 recites substantively the same limitations as claim 3. It is rejected for the same reasons in view of the rejection of claim 13.
	
	Claim 16
	Regarding claim 16, the rejection of claim 3 is incorporated herein. Furthermore, Sharon teaches
	wherein the social actions include an idle class, a busy class and an active class. ( [0043] describes some of the actions including “eat” (an active action), and “check in” (a busy action) and “like” (an idle action).)
	Furthermore, Burke teaches
	wherein the social actions include an idle class, a busy class and an active class. (Burke p. 1423 (the tie strength ratings are the social prediction features comprising social ties), Burke p. 1422, Table I (the directed communications, Passive viewing, and Broadcasting are the social action features). 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.	

	Claim 17
	Regarding claim 17, the rejection of claim 3 is incorporated herein. Sharon does not appear to explicitly teach, but Burke teaches
	wherein the social ties include a family class, a friend class, an acquaintance class and a colleague class. (Burke, page 1420, right hand column, first paragraph indicates that the ties may be family or friends.  Page 1420, right hand column, last paragraph indicates that the ties may be acquaintances. Page 1427 left hand column, third to last paragraph (beginning “Literature”) indicates that the users may be in communication with coworkers (i.e., colleagues).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claim 18
	Claim 18 is substantially similar to claim 16 and is rejected with the same rationale in view of the rejection of claim 10.

	Claim 19
	Claim 19 is substantially similar to claim 17 and is rejected with the same rationale in view of the rejection of claim 10.

	Claim 20
	Claim 20 is substantially similar to claim 16 and is rejected with the same rationale in view of the rejection of claim 14.

Claims 4, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharon, Burke, Stathacopoulos, Hwang, and Prieditis, in view of “Lin” (User-level Psychological Stress Detection from Social Media Using Deep Neural Network), and further in view of “Tang” (Negative Link Prediction in Social Media).

Claim 4. 
Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Sharon teaches
wherein the instructions to train the neural network to obtain the model parameters comprise: instructions to calculate social data …and input data of the social network; and ([0029] indicates that the system may comprise a neural network. [0005, 0029-0030, 0049] indicate that the system may be trained to determine coefficients (i.e., model parameters). Moreover, training a neural network means determining weight values for the connections in the network. [0029] indicates that training may be based on input data and on calculated features (e.g., recent actions performed by the user, a geo-location associated with the user, age, affinities, number of friends of the user, the number of times a particular application is run in the foreground).
The combination of Sharon, Burke, Stathacopoulos and Hwang does not appear to explicitly teach, but Lin—directed to analogous art—teaches
…neural network…of a first layer according to the model parameters on the first layer (Lin, Abstract describes predicting social media data (e.g., psychological stress determined based on social media data, compare with Burke) of a user based on social media data using a neural network. The background is provided in the introduction. The observational data is descried in section 2. The attributes used are described in section 3. The model and experimental results are presented in sections 4 and 5. In particular, sections 4.1-4.3 provide a detailed description of the neural network architecture used to make the social media predictions. The attributes described in section 3.1, subsection 3) and section 3.1, subsection 1) include social attributes which may include social attention from one’s friends which is 
…instructions to calculate model parameters on an i-th layer according to social data of an (i-1)th layer, and calculate social data of an i-th layer according to the model parameters on the i-th layer and the social data of the (i-1)th layer, wherein i=2, ..., L, and L is a preset value. (Figures 5-8 shows the structure of the neural network. Values are computed at a layer and are passed to the next layer. The number of layers in the neural network corresponds to L. As described above, the neural networks are used to compute social data.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use the implementation details of a neural network taught by Lin because Sharon suggests using a neural network as described above and Lin implements a neural network in a social media context (see, e.g., abstract). Since Lin considers similar data (e.g., social interactions as described in the Abstract and Conclusion), a person of ordinary skill in the art would be motivated to consider Lin when considering implementation details for the neural network suggested by Sharon.
The combination of Sharon, Burke, Stathacopoulos, Hwang, Lin and Prieditis does not teach, but Tang—in the same field of endeavor—teaches:
instructions to apply a Lagrange method on the probability distribution of social prediction features to get model parameters on a first layer; [Tang p. 92 – applying a Lagrange method to get model parameters on a model for predicting social media links on a group of samples (including a first sample, which would be the first layer)]
It would have been obvious to modify the combination described above to use a Lagrange method to get model parameters on a first layer or group of data, as taught by Tang, because the Lagrange method is a well-known method of optimization which can be used to identify model parameters, and Tang teaches that the Lagrange method can be applied to prediction based on 

Claim 11. 
Claim 11 recites substantively the same limitations as claim 4. It is rejected for the same reasons.

Claim 15. 
Claim 15 recites substantively the same limitations as claim 4. It is rejected for the same reasons.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharon, Burke, Stathacopoulos, Hwang, Lin and Tang, further in view of “Csurka” (US 2016/0078359 A1).

Claim 5
Regarding claim 5, the rejection of claim 4 is incorporated herein. Sharon, Burke and Stathacopoulos does not appear to explicitly teach, but Lin teaches
wherein the instructions to predict the social data of the user comprise: instructions to multiply model parameters on an L-th layer and social data of an L-th layer to get a product for a class of one or more classes of a social prediction feature, and calculate a sum of products of the one or more classes of the social prediction feature to obtain a first intermediate result; (Page 511, equation 1 shows the formula used to compute a value of a next layer from a pattern at a previous layer. In particular, the pattern x is multiplied by the weight matrix W (the matrix multiplication corresponds to sums of products of scalars as would be understood by a person of ordinary skill in the art).)
instructions to multiply the model parameters on the L-th layer and social data of an (L-1)th layer to get a product for a first class of the social prediction feature, to obtain a second intermediate result, wherein the first class is one or more classes of the social prediction feature; (Page 511, equation 1 shows the formula used to compute a value of a next layer from a pattern at a previous layer. In particular, the pattern x is multiplied by the weight matrix W (this is a sum of products as 
instructions to calculate a probability of the first class according to the first intermediate result and the second intermediate result; and instructions to select a second class of the one or more classes of the social prediction feature with a maximum probability as the social data of the user. (Page 514, “Deep Neural Network (DNN)” bullet indicates that the proposed model uses a softmax classifier/ logistic regression unit (see page 513, Figure 8 and preceding text). As would be understood by a person of ordinary skill in the art, a softmax classifier uses a logistic regression unit as an output layer, which produces non-negative values for each of the classes which add up to 1. That is, it outputs probabilities corresponding to a class being the correct classification. The class with the largest probability is the identified class.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 4.
The combination of Sharon, Burke, Stathacopoulos, Lin and Tang does not appear to explicitly teach
instructions to select a second class of one of the classes of the social prediction feature with a maximum probability as the social data of the user.
However, Csurka—directed to analogous art—teaches
instructions to calculate a probability of the first class according to the first intermediate result and the second intermediate result; and instructions to select a second class of one of the classes of the social prediction feature with a maximum probability as the social data of the user. (Abstract describes a classifier system. [0048-0049] describe using a softmax classifier (as in Lin as described above) to make a selection. [0049] indicates that the class with the highest probability is selected for the final assignment.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use the method for selecting a particular class in the context of a softmax system as taught by Csurka and 

Claim 12
Claim 12 is substantially similar to claim 5 and is rejected with the same rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sharon, Burke, Stathacopoulos, Hwang and Prieditis, in view of “Chen” (From Tie Strength to Function: Home Location Estimation in Social Network, previously cited).

Claim 8. 
Regarding claim 8, the rejection of claim 3 is incorporated herein. Furthermore, Sharon teaches
wherein the social prediction features comprise the social actions ([0048] indicates that the system may compute a probability that a user will perform an action. [0029] indicates that training may be based on input data and on calculated features (e.g., recent actions performed by the user, a geo-location associated with the user, age, affinities, number of friends of the user, the number of times a particular application is run in the foreground). )
…neural network … ([0029] indicates that the system may comprise a neural network.)
Sharon does not appear to explicitly teach, but Burke teaches
and social ties and wherein the instructions to set the first model for the weak ties and set the second model for the strong ties to generate the… comprise: instructions to capture first tie functions, wherein the first tie functions are properties of the social ties related to the weak ties, and provide first tie model parameters for the first tie functions to obtain a first tie influence result; [Burke p. 1423 (the tie strength ratings are the social prediction features comprising social ties), Burke p. 1422, Table I (the directed communications, Passive viewing, and Broadcasting are the social action features). Burke p. 1423-1424 – the first tie functions are, e.g., Facebook friends selected by participants, the “How close do you feel to [tie name]”, messages sent, passage consumption, and other components used to train the tie strength model on p. 1423 Right Column. The first tie model parameters 
instructions to capture second tie functions, wherein the second tie functions are properties of the social ties related to the strong ties, and provide second tie model parameters for the second tie functions to obtain a second tie influence result; [Burke p. 1423-1424 – the second tie functions are, e.g., Facebook friends selected by participants, the “How close do you feel to [tie name]”, messages sent, passage consumption, and other components used to train the tie strength model on p. 1423 Right Column. The second tie model parameters are the parameters obtained for the “multilevel linear regression” tie strength model, and the strong tie influence result is the tie strength rating.]
…according to the first tie influence result and a first tie factor, and according to the second tie influence result and a second tie factor; [Burke p. 1423-1424 teaches statistical analysis and predictive models according to features included weak tie influence result and strong tie influence result, where the weighting factors are the model parameters for the ties strength model.]
instructions to capture first action functions, wherein the first action functions are properties of the social actions related to the weak ties, and provide first action model parameters for the first action functions to obtain a first action influence result; [Burke p. 1423 (the tie strength ratings are the social prediction features comprising social ties), Burke p. 1422, Table I (the directed communications, Passive viewing, and Broadcasting are the social action features). Burke p. 1424 – DCW and JxDCW are first action functions because they represent properties of social actions (directed communications and job loss communications) for weak ties, β values are the model parameters, and β2*DCW + β6*JxDCW is the first action influence result]
instructions to capture second action functions, wherein the second action functions are properties of the social actions related to the strong ties, and provide second action model parameters for the second action functions to obtain a second action influence result; Burke p. 1423 (the tie strength ratings are the social prediction features comprising social ties), Burke p. 1422, Table I (the directed communications, Passive viewing, and Broadcasting are the social action features)] [Burke p. 1424 – DCS and JxDCS are second actions function because they represent properties of  values are the model parameters, and β1*DCS+ β5*JxDCS is the second action influence result]
…according to the first action influence result and a first action factor, and according to the second action influence result and a second action factor; [Burke p. 1424 teaches statistical analysis and predictive models according to features included weak tie influence result and strong tie influence result, where, e.g., β1 and β2 provide weighting factors.]
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
The combination of Sharon, Burke, Stathacopoulos, and Hwang does not appear to explicitly teach, but Prieditis teaches
instructions to calculate the probability distribution of the social ties according to a first probability density function, [Prieditis ¶ 34, 44, 47 – calculating a multivariate normal probability distribution of social ties, which is a distribution based on a density function for a normal distribution]  
wherein a mean of the first probability density function is determined [Prieditis ¶ 39, 42, 44, 47 – discussing determination of a mean for a probability density function]
…instructions to calculate a probability distribution of the social actions according to a second probability density function [Prieditis ¶ 34, 44, 47 – calculating a multivariate normal probability distribution of social relationships, which is a distribution based on a density function for a normal distribution; Burke p. 1424 – building a model based on social actions in addition to social relationships], 
wherein a mean of the second probability density function is determined [Prieditis ¶ 39, 42, 44, 47 – discussing determination of a mean for a probability density function]
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 3.
The combination of Sharon, Burke, Stathacopoulos, Hwang, and Prieditis does not teach, but Chen—in the same field of endeavor—teaches:
and instructions to set up a joint probability distribution of the social actions and the social ties according to the probability distribution of the social ties, and the probability distribution of the social actions. [Chen p. 69, Left Column – p (Y|G) is a joint distribution for probability of relationship nodes Y (the social ties) given tweeting (the social action) relationship G.]
It would have been obvious to a person of skill in the art to modify the combination described above to further set up a joint probability distribution of the social actions and the social ties according to the probability distribution of the social ties (as taught by Chen), because Burke p. 1427 established “that causal effects of interpersonal communication on psychological and practical outcomes depend on one’s closeness to the communication partners,” but had to speculate as to the full nature of the effect, and setting up a joint probability as taught by Chen would allow parties investigating the effects of tie strength to further quantify the extent of the observed effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2016/0267550 to Yan et al. (teaching the use of affinity scores (similar to strong and weak connections) of the user for the user’s connections in social prediction), previously made of record
U.S. Patent Pub. No. 2012/0271722 to Juan et al. (predicting the closest friends amongst a user’s connections), previously made of record
U.S. Patent Pub. No. 2011/0167115 A1 to Gilbert et al. (a model for determining tie strengths between users of a social network; Abstract), see PTO-892

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.V./             Examiner, Art Unit 2121                                                                                                                                                                                           



/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121